Name: Council Regulation (EU) NoÃ 1388/2011 of 16Ã December 2011 fixing for the 2012 fishing year the guide prices and Union producer prices for certain fishery products pursuant to Regulation (EC) NoÃ 104/2000
 Type: Regulation
 Subject Matter: prices;  fisheries
 Date Published: nan

 30.12.2011 EN Official Journal of the European Union L 346/1 COUNCIL REGULATION (EU) No 1388/2011 of 16 December 2011 fixing for the 2012 fishing year the guide prices and Union producer prices for certain fishery products pursuant to Regulation (EC) No 104/2000 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Article 43(3) of the Treaty provides that the Council, on a proposal from the Commission, is to adopt measures on the fixing of prices. (2) Council Regulation (EC) No 104/2000 of 17 December 1999 on the common organisation of the markets in fishery and aquaculture products (1) requires that guide prices and Union producer prices for each fishing year be fixed in order to determine price levels for intervention on the market for certain fisheries products. (3) It is incumbent upon the Council to fix the guide prices for each of the products and groups of products listed in Annexes I and II to Regulation (EC) No 104/2000, and the Union producer prices for the products listed in Annex III to that Regulation. (4) On the basis of the data currently available on the prices for the products concerned and the criteria laid down in Article 18(2) of Regulation (EC) No 104/2000, the guide prices should be increased, maintained or reduced for the 2012 fishing year depending on the species. (5) It is appropriate to establish the Union producer price for one of the products listed in Annex III to Regulation (EC) No 104/2000 and to calculate the Union producer prices for the others by means of the conversion factors established by Commission Regulation (EC) No 802/2006 of 30 May 2006 fixing the conversion factors applicable to fish of the genera Thunnus and Euthynnus (2). (6) On the basis of the criteria laid down in the first and second indents of Article 18(2) and in accordance with the procedure laid down in Article 26(1) of Regulation (EC) No 104/2000, the Union producer price for the 2012 fishing year should be fixed, HAS ADOPTED THIS REGULATION: Article 1 For the fishing year from 1 January to 31 December 2012, the guide prices as provided for in Article 18(1) of Regulation (EC) No 104/2000 shall be as set out in Annex I to this Regulation. Article 2 For the fishing year from 1 January to 31 December 2012, the Union producer prices as provided for in Article 26(1) of Regulation (EC) No 104/2000 shall be as set out in Annex II to this Regulation. Article 3 This Regulation shall enter into force on 1 January 2012. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 2011. For the Council The President M. SAWICKI (1) OJ L 17, 21.1.2000, p. 22. (2) OJ L 144, 31.5.2006, p. 15. ANNEX I Products listed in Annexes I and II to Regulation (EC) No 104/2000 Annexes Species Commercial presentation Guide price (EUR/tonne) I 1. Herring of the species Clupea harengus Whole fish 282 2. Sardines of the species Sardina pilchardus Whole fish 574 3. Dogfish (Squalus acanthias) Whole fish or gutted fish with head 1 123 4. Spotted dogfish (Scyliorhinus spp.) Whole fish or gutted fish with head 711 5. Redfish (Sebastes spp.) Whole fish 1 230 6. Cod of the species Gadus morhua Whole fish or gutted fish with head 1 613 7. Saithe (Pollachius virens) Whole fish or gutted fish with head 823 8. Haddock (Melanogrammus aeglefinus) Whole fish or gutted fish with head 975 9. Whiting (Merlangius merlangus) Whole fish or gutted fish with head 902 10. Ling (Molva spp.) Whole fish or gutted fish with head 1 176 11. Mackerel of the species Scomber scombrus Whole fish 328 12. Mackerel of the species Scomber japonicus Whole fish 294 13. Anchovy (Engraulis spp.) Whole fish 1 268 14. Plaice (Pleuronectes platessa) Whole fish or gutted fish with head from 1.1.2012 to 30.4.2012 1 011 Whole fish or gutted fish with head from 1.5.2012 to 31.12.2012 1 397 15. Hake of the species Merluccius merluccius Whole fish or gutted fish with head 3 235 16. Megrim (Lepidorhombus spp.) Whole fish or gutted fish with head 2 365 17. Dab (Limanda limanda) Whole fish or gutted fish with head 791 18. Common flounder (Platichthys flesus) Whole fish or gutted fish with head 493 19. Albacore or longfinned tunas (Thunnus alalunga) Whole fish 2 343 Gutted fish with head 2 388 20. Cuttlefish (Sepia officinalis and Rossia macrosoma) Whole 1 817 21. Monkfish (Lophius spp.) Whole fish or gutted fish with head 2 879 Without head 5 955 22. Shrimp of the species Crangon crangon Simply boiled in water 2 375 23. Northern prawn (Pandalus borealis) Simply boiled in water 6 868 Fresh or chilled 1 638 24. Edible crab (Cancer pagurus) Whole 1 693 25. Norway lobster (Nephrops norvegicus) Whole 5 196 Tails 4 039 26. Sole (Solea spp.) Whole fish or gutted fish with head 6 911 II 1. Greenland halibut (Reinhardtius hippoglossoides) Frozen, in original packages containing the same products 1 954 2. Hake of the genus Merluccius spp. Frozen, whole, in original packages containing the same products 1 257 Frozen, filleted, in original packages containing the same products 1 528 3. Sea bream (Dentex dentex and Pagellus spp.) Frozen, in lots or in original packages containing the same products 1 461 4. Swordfish (Xiphias gladius) Frozen, whole, in original packages containing the same products 4 139 5. Cuttlefish (Sepia officinalis) (Rossia macrosoma) (Sepiola rondeletti) Frozen, in original packages containing the same products 1 963 6. Octopus (Octopus spp.) Frozen, in original packages containing the same products 2 226 7. Squid (Loligo spp.) Frozen, in original packages containing the same products 1 191 8. Squid (Ommastrephes sagittatus) Frozen, in original packages containing the same products 961 9. Illex argentinus Frozen, in original packages containing the same products 899 10. Prawn of the family Penaeidae  Prawn of the species Parapenaeus longirostris Frozen, in original packages containing the same products 4 153  Other species of the family Penaeidae Frozen, in original packages containing the same products 7 813 ANNEX II Products listed in Annex III to Regulation (EC) No 104/2000 Species Weight Commercial specifications Union producer price (EUR/tonne) Yellowfin tuna (Thunnus albacares) weighing more than 10 kg each Whole 1 224 Gilled and gutted Other weighing not more than 10 kg each Whole Gilled and gutted Other Albacore (Thunnus alalunga) weighing more than 10 kg each Whole Gilled and gutted Other weighing not more than 10 kg each Whole Gilled and gutted Other Skipjack (Katsuwonus pelamis) Whole Gilled and gutted Other Bluefin tuna (Thunnus thynnus) Whole Gilled and gutted Other Other species of the genera Thunnus and Euthynnus Whole Gilled and gutted Other